Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 29 are allowable, because prior art does not render obvious:
(Claim 1)  one of a source filler and a drain filler comprising a planar top surface, the one of the source filler and the drain filler positioned at one end of the first gate section and extending from the planar first surface to the gate top surface; and
one of a source region and a drain region positioned at one end of a channel, adjacent to the one of the source filler and the drain filler and extending up from a plane defined by the gate top surface. 
(Claim 17)  wherein the source filler has a planar top surface;
(Claim 29)  a source filler positioned at one end of the bottom gate and extending up from the planar top surface to the gate top surface;
a source region positioned at one end of the channel, on top of the source filler and extending up from a plane defined by the gate top surface;
a drain filler positioned at another end of the bottom gate and extending up from the planar top surface to the gate top surface; and
a drain region positioned at another end of the channel, on top of the drain filler and extending up from the plane defined by the gate top surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 30, 2022